Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO TERM LOAN AGREEMENT

THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Second Amendment”) is
entered into as of June 16, 2015, by and among NRP (OPERATING) LLC, a Delaware
limited liability company (the “Borrower”), the banks and other financial
institutions listed on the signature pages hereto (the “Required Lenders”), and
CITIBANK, N.A., a national banking association, as Administrative Agent for the
Lenders.

Preliminary Statement

WHEREAS, pursuant to the Term Loan Agreement dated as of January 23, 2013 (as
heretofore amended, restated, supplemented or otherwise modified, the “Term Loan
Agreement”), among the Borrower, the Lenders named therein and the
Administrative Agent, the Lenders have agreed to make a Loan to Borrower; and

WHEREAS, each of the Borrower and certain of its Subsidiaries (collectively, the
“Grantors”) intends (a) to grant Liens on or with respect to certain of its
property in order to secure, inter alia, the obligations of the Borrower and
such Subsidiaries with respect to the Indebtedness arising under (i) that
certain Third Amended and Restated Credit Agreement, dated as of the date hereof
(as it may be further amended, restated, supplemented or otherwise modified from
time to time, the “Revolving Credit Agreement”), by and among the Company, the
lenders party thereto from time to time (the “Revolving Lenders”), Citibank,
N.A., as administrative agent and collateral agent for the Secured Parties (as
defined below) (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”) and the other agents and parties thereto from
time to time and (ii) each of the separate Note Purchase Agreements each dated
June 19, 2003 (as amended and supplemented from time to time, the “Notes
Purchase Agreements”), by and between the Borrower and each holder of notes
issued thereunder (the “Noteholders” and together with the Revolving Lenders,
the Lenders and each other party intended to be secured by the Liens described
herein, the “Secured Parties” and any such obligations which are secured or are
purported to be secured by such Liens, the “Secured Obligations” and the
granting of such Liens together with any future grant of security with respect
to the Secured Obligations in accordance with the terms thereof, the “Specified
Security Transactions”) and (b) in connection with such Specified Security
Transactions, provide the Lenders with equal and ratable security with respect
to the Loans; and

WHEREAS, the Borrower has now requested that the Lenders (a) approve the forms
of those agreements described on Schedule I which agreements the Grantors intend
to execute on the Second Amendment Closing Date (as defined below) in connection
with the Specified Security Transactions (the agreements listed on Schedule I,
the “Specified Security Documents” and together with any other agreements,
instruments or documents that create or purport to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties as security for the
Secured Obligations, the “Security Documents”), (b) consent to certain other
terms and arrangements with respect to the Specified Security Transactions as
hereinafter provided and (c) modify the Term Loan Agreement to change certain
terms thereof as more specifically set forth below; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Borrower and the Required Lenders hereby agree as follows
(all capitalized terms used herein and not otherwise defined shall have the
meanings as defined in the Term Loan Agreement):



--------------------------------------------------------------------------------

Section 1. Amendments to Term Loan Agreement.

(a) Exhibit E attached hereto shall be deemed to be Exhibit E to the Term Loan
Agreement.

(b) The definition of “Capital Lease Obligations” in Section 1.01 of the Term
Loan Agreement is hereby amended by inserting the following proviso to the end
thereof:

; provided that all obligations that are or would be characterized as an
operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a Capital
Lease Obligation) for purposes of this Agreement regardless of any change in
GAAP following the Effective Date that would otherwise require such obligation
to be recharacterized as a Capital Lease Obligation.

(c) The definition of “Consolidated EBITDDA” in Section 1.01 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated EBITDDA” means, with respect to the Borrower and its Subsidiaries
for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depletion expense,
(d) depreciation and amortization expense, (e) amortization of intangibles and
organization costs, (f) any extraordinary non-cash expenses or losses, (g) any
non-cash impairment expenses or losses, (h) any fees, expenses, charges or
payments related to the Transactions (as defined in the Revolving Credit
Agreement), and (i) any extraordinary, unusual or non-recurring cash income or
gains to the extent not included in Consolidated Net Income, and minus, without
duplication and to the extent included in the calculation of Consolidated Net
Income for such period, (i) any extraordinary, unusual or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (ii) any
cash payments made during such period in respect of non-cash expenses or losses
and subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis. For purposes of calculating
Consolidated EBITDDA of the Borrower and its Subsidiaries for any period for the
purposes of Section 6.16 and Section 6.17 of this Agreement, (i) the earnings
before interest, taxes, depletion, depreciation and amortization calculated as
set forth above of any Person or assets acquired by the Borrower or its
Subsidiaries during such period shall be included on a pro forma basis for such
period as if such acquisition, and the incurrence or assumption of any
Indebtedness in connection therewith, had occurred on the first day of such
period and based upon the financial statements and other information delivered
to the Administrative Agent pursuant to Section 5.01 hereof, and (ii) the
earnings before interest, taxes, depletion, depreciation and amortization
calculated as set forth above of any

 

-2-



--------------------------------------------------------------------------------

Person or assets Disposed of by the Borrower or its Subsidiaries during such
period shall be excluded, on a pro forma basis for such period as if such
Disposition, and the payment of any Indebtedness in connection therewith, had
occurred on the first day of such period and based upon the financial statements
and other information delivered to the Administrative Agent pursuant to
Section 5.01 hereof.

(d) The definition of “Consolidated Net Income” in Section 1.01 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, as applicable, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower, or is merged into or consolidated with the
Borrower or any of its Subsidiaries, as applicable, (b) the gain (or loss) of
any Person (other than a Subsidiary of the Borrower, as applicable) in which the
Borrower or any of its Subsidiaries, as applicable, has an ownership interest,
except to the extent of cash dividends or similar distributions received by the
Borrower, or any of its Subsidiaries, during the relevant period, and (c) the
undistributed earnings of any Subsidiary of the Borrower, to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation or by
any Law applicable to such Subsidiary.

(e) Section 1.01 of the Term Loan is hereby amended by inserting the following
after the definition of “Information Memorandum”:

“Intercreditor Agreement” means the collateral agency and intercreditor
agreement dated on or about the date hereof, in the form of Exhibit E, among the
Administrative Agent, the Noteholders, the Borrower and each other Guarantor.

(f) The definition of “Joint Venture” in Section 1.01 of the Term Loan Agreement
is hereby amended by (i) deleting the words “Wholly Owned” in the first line
thereof and (ii) deleting the words “holds or acquires no more than 50% of such
Person’s Equity Interests” and replacing them with the words “does not hold or
acquire a Controlling ownership interest.”

(g) The definition of “Loan Documents” in Section 1.01 of the Term Loan
Agreement is hereby amended by adding the words “Intercreditor Agreement” in the
first line thereof immediately after “Agreements,” and immediately before “any.”

(h) The definition of “Note Purchase Agreements” in Section 1.01 of the Term
Loan Agreement is hereby amended and restated in its entirety as follows:

“Note Purchase Agreements” means those certain Note Purchase Agreements dated
June 19, 2003 among the Borrower and the holders of the Notes (the
“Purchasers”), as amended by that certain First Amendment to Note Purchase
Agreements dated as of July 18, 2005, that certain Second Amendment to Note
Purchase Agreement dated as of March 28, 2007 and that certain Third Amendment
to Note Purchase Agreements dated as of June 16, 2015, and as supplemented by
that certain First Supplement to Note Purchase Agreements

 

-3-



--------------------------------------------------------------------------------

dated as of July 19, 2005, that certain Second Supplement to Note Purchase
Agreements dated as of March 28, 2007, that certain Third Supplement to Note
Purchase Agreements dated as of March 25, 2009 and that certain Fourth
Supplement to Note Purchase Agreements dated as of April 20, 2011, and as
further amended, restated, supplemented or otherwise modified from time to time.

(i) Section 1.01 of the Term Loan Agreement is hereby amended by inserting the
following after the definition of “Note Purchase Agreements”:

“Noteholders” has the meaning assigned to such term in the Intercreditor
Agreement.

(j) Section 1.01 of the Term Loan Agreement is hereby amended by inserting the
following after the definition of “Noteholders”:

“Notes” has the meaning assigned to such term in the Note Purchase Agreements.

(k) The definition of “Permitted Encumbrances” in Section 1.01 of the Term Loan
Agreement is hereby amended by deleting each occurrence of the words “Borrower
or any of its Subsidiaries,” “Borrower and its Subsidiaries” and “Borrower’s and
its Subsidiaries’” therein with the words “Loan Parties.”

(l) Section 1.01 of the Term Loan Agreement is hereby amended by inserting the
following after the definition of “Recipient”:

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

(m) The definition of “Revolving Credit Agreement” in Section 1.01 of the Term
Loan Agreement is hereby amended and restated in its entirety as follows:

“Revolving Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of June 16, 2015, among the Borrower, the Lenders party
thereto and Citibank, N.A., as Administrative Agent and Collateral Agent, as
amended, amended and restated, supplemented or otherwise modified from time to
time.

(n) Section 2.07 of the Term Loan Agreement is hereby amended by interting the
following as clause (c) immediately after clause (b) thereof:

(c) In the event that the Borrower or any of its Subsidiaries is required to
prepay Indebtedness under the Note Purchase Agreements as a result of a sale,
transfer or disposition of any property, real, personal or mixed, the Borrower
or such Subsidiary shall prepay, on a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of Indebtedness under the Note
Purchase Agreements, Indebtedness under this Agreement and Indebtedness under
the Revolving Credit Agreement at such time), the Indebtedness under the Note
Purchase Agreements, Indebtedness under this Agreement and Indebtedness under
the Revolving Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

(o) Section 3.01 is hereby amended by deleting the words “Loan Party and each
general partner or managing member of each” thereof.

(p) Section 3.04 is hereby amended and restated in its entirety as follows:

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
(i) filings necessary to perfect Liens created pursuant to the Loan Documents,
and (ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder or do not have an adverse effect on the
enforceability of the Loan Documents, (b) will not violate (i) any applicable
law or regulation or (ii) the charter, by-laws or other organizational documents
of any Loan Party or (iii) any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing Material Indebtedness binding upon any Loan Party, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens created by the Loan Documents) except with
respect to clauses (a) and (b)(i) above as could not reasonably be expected to
result in a Material Adverse Effect.

(q) Section 3.05(b) is hereby amended by deleting the number “2011” and
replacing it with the number “2014.”

(r) Section 3.12 is hereby amended and restated in its entirety as follows:

The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which any Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written information (other than projections, estimates,
budgets and other forward-looking information, and other information of a
general economic or industry specific nature) prepared by the Borrower and
furnished to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together contains any
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, all projected financial
information prepared by, the Borrower and furnished to the Administrative Agent
or any Lender in connection with the Transactions represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized).

 

-5-



--------------------------------------------------------------------------------

(s) Section 3.19 is hereby amended and restated in its entirety as follows:

After giving effect to the Loans and the terms of this Agreement, the Borrower
and its Subsidiaries, taken as a whole, are Solvent.

(t) Section 5.01(a) is hereby amended by deleting the words “Parent (or, if a
Parent Event has occurred, the Borrower), on EDGAR (or (i) upon the request of
any Lender, the Borrower shall provide a copy of such statement or report
described below to any Lender that does not have access to EDGAR, or (ii) if a
Parent Event has occurred or such statement or report is no longer available on
EDGAR for any reason, a copy of such statement or report described below to each
Lender and the Administrative Agent), the Parent’s (or, if a Parent Event has
occurred, the Borrower’s)” at the beginning thereof and replacing them with the
words “Borrower, a copy of.”

(u) Section 5.01(b) is hereby amended by deleting the words “Parent on EDGAR (or
(i) upon the request of any Lender, the Borrower, shall provide a copy of such
statement or report described below to any Lender that does not have access to
EDGAR, or (ii) if a Parent Event has occurred or such statement or report is no
longer available on EDGAR for any reason, a copy of such statement or report
described below to each Lender and the Administrative Agent), the Parent’s (or,
if a Parent Event has occurred, the Borrower’s)” at the beginning thereof and
replacing them with the words “Borrower, a copy of.”

(v) Section 5.01(c) is hereby amended by (i) replacing the reference to
Section 6.17 with Section 6.16 and (ii) replacing the reference to Section 6.18
with Section 6.17.

(w) Section 5.02(b) is hereby amended by deleting the words “the Parent, the
Borrower or any Subsidiary thereof” thereof and replacing them with the words
“any Loan Party.”

(x) Section 5.02(c) is hereby amended by deleting the words “the Parent, the
Borrower and its Subsidiaries” thereof and replacing them with the words “Loan
Parties.”

(y) Section 5.09 is hereby amended by deleting the words “and/or the Parent”
thereof.

(z) Section 5.13 is hereby amended by (i) deleting the words “Immediately upon”
at the beginning thereof and replacing them with the words “Within 45 days of”
and (ii) deleting the words “a Guaranty Agreement substantially in the form of
Exhibit B attached hereto” thereof and replacing them with the words “a joinder
to the Guaranty Agreement to become a Guarantor pursuant to the Loan Document.”

(aa) Section 6.01(c) is hereby amended and restated in its entirety as follows:

“(c) Indebtedness existing on the date hereof and set forth in Schedule 6.01;”

(bb) Section 6.01(b) of the Term Loan Agreement is hereby amended by replacing
the word “Borrower” thereof with the words “Loan Parties”.

(cc) Section 6.01(d) of the Term Loan Agreement is hereby amended by deleting
the words “representing the portion of the purchase price of any office
equipment, data processing equipment (including, without limitation, computer
and computer peripheral equipment), trucks, tractors, trailers and other
transportation equipment” thereof.

 

-6-



--------------------------------------------------------------------------------

(dd) Section 6.01 of the Term Loan Agreement is hereby amended by (i) replacing
the reference to Section 6.19 in clause (d) with Section 6.18, (ii) deleting the
word “and” at the end of clause (j) thereof, (iii) deleting the “.” in clause
(k) thereof and inserting “;” in its place and (iv) inserting the following as
new clauses (l) and (m) thereof:

“(l) any extensions, refinancing, renewals or replacements of any Indebtedness
permitted under Sections 6.01(a), (c) and (m); provided that (i) the amount of
such Indebtedness (the “Refinancing Indebtedness”) is not increased in
connection therewith except for increases in an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extension, renewal, refinancing, or
replacement and in an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor with respect thereto is
not changed, as a result of or in connection with such refinancing, replacement,
renewal or extension, (iii) the maturity of such Refinancing Indebtedness is no
earlier than the maturity for the existing Indebtedness being so refinanced,
replaced, renewed or extended and (iv) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, replacement,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, replaced, renewed or
extended and the interest rate applicable to any such refinancing, replacement,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate (as determined in good faith by the Borrower). If the Indebtedness
being refinanced, replaced, renewed or extended was subject to an intercreditor
agreement, the holders of such refinanced, replaced, renewed or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such intercreditor agreement; and”

“(m) Indebtedness under the Note Purchase Agreements and the Notes in aggregate
principal amount not to exceed $625,736,201.00 at any time outstanding.”

(ee) Section 6.02 of the Term Loan Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (j) thereof, (ii) deleting the “.” in clause
(k) thereof and inserting “; and” in its place and (iii) inserting the following
as a new clause (l) thereof:

“(l) Liens securing obligations under the Revolving Credit Agreement, the Note
Purchase Agreements and the Notes and any Refinancing Indebtedness in respect
thereof so long as the Loans and all other obligations of the Loan Parties
hereunder and under the Loan Documents are also concurrently equally and ratably
secured on substantially the same terms as the obligations under the Note
Purchase Agreements and the Notes and any Refinancing Indebtedness in respect
thereof; provided that any Lien created for the benefit of the Lenders pursuant
to this Section 6.02(l) shall be automatically and unconditionally released and
discharged upon the release and discharge of the Lien securing the Revolving
Credit Agreement, the Note Purchase Agreements and the Notes and any Refinancing
Indebtedness in respect thereof.”

 

-7-



--------------------------------------------------------------------------------

(ff) Section 6.04 of the Term Loan Agreement is hereby amended by (i) replacing
the references to Section 6.19 in clauses (g) and (n) thereof with Section 6.18
and (ii) replacing the references to Section 6.17 and Section 6.18 in clause
(l) with Section 6.16 and Section 6.17, respectively.

(gg) Section 6.07 of the Term Loan Agreement is hereby amended by amending and
restating clauses (a) and (b) thereof in their entirety as follows:

“(a) transactions that (i) are in the ordinary course of business and (ii) are
at prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) approved in accordance with the Partnership Agreement,
(c) transactions disclosed in the Parent’s filings with the SEC prior to the
Closing Date, (d) any Restricted Payment permitted by Section 6.06,
(e) investments permitted by Section 6.04 or (f) transactions between or among
the Borrower and its Subsidiaries not involving any other Affiliate.”

(hh) Section 6.06 of the Term Loan Agreement is hereby amended by replacing the
reference to Section 6.19 in clause (e) thereof with Section 6.18.

(ii) Section 6.08 of the Term Loan Agreement is hereby amended by inserting the
following as a new clause (C) thereof immediately before clause (vi) thereof:

“or (C) such equipment or real property is contemporaneously exchanged, in the
ordinary course of business, for property of a like kind or other property
useful in the business of the Loan Parties, to the extent that the property
received in such exchange is of a value at least equivalent to the value of the
property exchanged,”

(jj) Section 6.14 of the Term Loan Agreement is hereby amended by inserting the
following as a new clause (v) thereof immediately after clause (iv) thereof:

“ and (v) the foregoing shall not apply to the Note Purchase Agreements or the
Revolving Credit Agreement”

(kk) Section 6.16 of the Term Loan Agreement is hereby amended by deleting
Section 6.16 in its entirety.

(ll) Section 6.17 of the Term Loan Agreement is hereby amended by changing
Section 6.17 to Section 6.16.

(mm) Section 6.18 of the Term Loan Agreement is hereby amended by changing
Section 6.18 to Section 6.17.

(nn) Section 6.19 of the Term Loan Agreement is hereby amended by (i) changing
Section 6.19 to Section 6.18, (ii) deleting the reference to Section 6.17 and
inserting in its place Section 6.16, (iii) deleting the reference to
Section 6.18 and inserting in its place Section 6.17 and (iv) deleting the
reference to Section 6.19 and inserting in its place Section 6.18.

(oo) Article VII of the Term Loan Agreement is hereby amended by (i) deleting
the words “Parent, the” in clause (l) thereof, (ii) deleting clause (o) and
clause (p) thereof in their entirety and (ii) adding the words “(including the
Intercreditor Agreement)” in clause (n) thereof immediately after the words
“Loan Document” in the first line thereof.

 

-8-



--------------------------------------------------------------------------------

(pp) Article VIII of the Term Loan Agreement is hereby amended by inserting the
following paragraph as the last paragraph thereof:

Notwithstanding anything herein to the contrary, each Lender acknowledges that
the Lien and security interest granted to the Administrative Agent pursuant to
the Loan Documents and the exercise of any right or remedy by the Administrative
Agent thereunder are subject to the provisions of the Intercreditor Agreement.

(qq) Section 9.02 of the Term Loan Agreement is hereby amended by inserting the
following clause (c) thereof immediately after clause (c) thereof:

(c) The Intercreditor Agreement may be amended, modified or waived, in
accordance with its terms, by the Administrative Agent at the direction of the
Required Lenders, and consent of the Borrower or any other Loan Party shall be
required only to the extent required in the Intercreditor Agreement.

(rr) Article IX of the Term Loan Agreement is hereby amended by adding the
following as a new Section 9.18:

“Section 9.18. The collateral agent under the Revolving Credit Agreement shall
also act as the collateral agent for the Administrative Agent and the Lenders,
and each of the Lenders hereby irrevocably appoints and authorizes Citibank,
N.A. to act as the collateral agent of the Administrative Agent and such Lenders
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Loans and other
obligations of the Loan Parties under the Loan Documents, together with such
powers and discretion as are reasonably incidental thereto.”

Section 2. Collateral Agent.

(a) Each Lender party hereto, and by receiving the benefits of the Specified
Security Transactions each other Lender, hereby irrevocably appoints the
Collateral Agent to act on its behalf as the Collateral Agent under the Security
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Without limiting the foregoing, notwithstanding anything in
the Term Loan Agreement to the contrary, each Lender party hereto, and by
receiving the benefits of the Specified Security Transactions each other Lender,
hereby irrevocably authorizes and directs the Collateral Agent to enter into, or
amend, (a) any Security Documents as the Collateral Agent may deem reasonably
necessary or appropriate or as the Collateral Agent may be authorized or
instructed to take pursuant to the Revolving Credit Agreement (including,
without limitation, in order to include additional indebtedness as a secured
obligation thereunder) and (b) any intercreditor agreement (or similar
agreements with the same or similar purpose) as agent for it and on its behalf
as the Collateral Agent may deem reasonably necessary or appropriate or as the
Collateral Agent may be authorized or instructed to take pursuant to the
Revolving Credit Agreement (including, without limitation, with respect to any
intercreditor arrangements with the trustee, agent, holders or lenders in
respect of additional indebtedness that will be pari passu or junior to the
Secured Obligations) and agrees that the Collateral Agent, may take such actions
on

 

-9-



--------------------------------------------------------------------------------

its behalf as are contemplated by the terms of any Security Document. Any such
Security Document entered into by the Collateral Agent on behalf of the Lenders
shall be binding upon each Lender. The Collateral Agent shall notify the Lenders
of the effectiveness of any Security Document when executed and shall provide a
copy of the executed agreement to the Lenders; provided that a failure to do so
shall not affect the effectiveness thereof. The provisions of this Section are
solely for the benefit of the Collateral Agent and the Lenders, and no Grantor
shall have rights as a third party beneficiary of any of such provisions.

(b) The provisions of the Security Documents and the Revolving Credit Agreement
relating to the Collateral Agent including, without limitation, the provisions
relating to resignation or removal of the Collateral Agent and the powers and
duties and immunities of the Collateral Agent are incorporated herein by this
reference and shall survive any termination of the Revolving Credit Agreement or
Notes Purchase Agreements.

Section 3. Representations True; No Default. Borrower represents and warrants
that:

(a) this Second Amendment has been duly authorized, executed and delivered on
its behalf; the Term Loan Agreement, as amended hereby, together with the other
Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(b) the representations and warranties of Borrower contained in Article III of
the Term Loan Agreement, as amended hereby, are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that any such representation or warranty is stated
to relate to an earlier date in which case such representation and warranty will
be true and correct on and as of such earlier date; and

(c) after giving effect to this Second Amendment, no Default or Event of Default
under the Term Loan Agreement has occurred and is continuing.

Section 4. Expenses. To the extent invoiced, the Borrower shall pay to the
Administrative Agent all reasonable out of pocket expenses incurred in
connection with the execution of this Second Amendment, including all reasonable
expenses incurred in connection with any previous negotiation and loan
documentation which are due and payable on the Second Amendment Closing Date.

Section 5. Effectiveness. This Second Amendment shall become effective on the
first date (the “Second Amendment Closing Date”) on which each of the following
conditions is satisfied:

(a) The Borrower and the Required Lenders shall have executed and delivered to
the Administrative Agent a counterpart of this Second Amendment; and

(b) Each of the representations and warranties made by the Borrower and each
Guarantor in or pursuant to the Loan Documents, as amended hereby, shall be true
and correct in all material respects on and as of the Second Amendment Closing
Date, except to the extent that any such representation or warranty is stated to
relate to an earlier date in which case such representation and warranty will be
true and correct on and as of such earlier date.

 

-10-



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Closing Date upon the satisfaction or waiver of all of the foregoing
conditions, and such notice will be conclusive and binding.

Section 6. Miscellaneous Provisions.

(a) From and after the Second Amendment Closing Date, the Term Loan Agreement
will be deemed to be amended and modified as herein provided, and except as so
amended and modified the Term Loan Agreement will continue in full force and
effect.

(b) The Term Loan Agreement and this Second Amendment will be read and construed
as one and the same instrument.

(c) Any reference in any of the Loan Documents to the Term Loan Agreement will
be a reference to the Term Loan Agreement as amended by this Second Amendment.

(d) This Second Amendment will be construed in accordance with and governed by
the laws of the State of New York and of the United States of America.

(e) This Second Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(f) The headings herein will be accorded no significance in interpreting this
Second Amendment.

Section 7. Binding Effect. This Second Amendment is binding upon and will inure
to the benefit of the Borrower, the Lenders and the Administrative Agent and
their respective successors and assigns, except that the Borrower will not have
the right to assign its rights hereunder or any interest herein except in
accordance with the terms of the Term Loan Agreement.

Section 8. Final Agreement of the Parties. This Second Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements with respect to the matters covered hereby. There are no unwritten
oral agreements between the parties hereto with respect to the matters covered
hereby.

[The remainder of this page intentionally left blank.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers.

 

NRP (OPERATING) LLC, a Delaware limited liability company By:

/s/ Craig W. Nunez

Name: Craig W. Nunez Title: Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this Second Amendment) to which it is a party or
otherwise bound remains in full force and effect and will continue to secure, to
the fullest extent possible, the payment and performance of all obligations,
including without limitation the payment and performance of all “Loans” (as such
term is defined in the applicable Loan Document) now or hereafter existing under
or in respect of the Term Loan Agreement and the other Loan Documents. The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all Indebtedness evidenced by the Term Loan
Agreement as same has been created, amended and/or restated by or in connection
with this Second Amendment. The Guaranties and all the terms thereof shall
remain in full force and effect and the Guarantors hereby acknowledge and agree
that same are valid and existing and that each of the Guarantors’ obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Second Amendment. Each Guarantor hereby represents and warrants that all
representations and warranties contained in this Second Amendment and the other
Loan Documents to which it is a party or otherwise bound, as amended hereby, are
true, correct and complete in all material respects on and as of the Second
Amendment Closing Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
Administrative Agent and the Lenders hereby preserve all of their rights against
each Guarantor under its applicable Guaranty and the other Loan Documents to
which each applicable Guarantor is a party.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Second Amendment, such Guarantor is not
required by the terms of the Term Loan Agreement, this Second Amendment or any
other Loan Document to consent to the amendments of the Term Loan Agreement
effected pursuant to this Second Amendment; and (ii) nothing in the Term Loan
Agreement, this Second Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Term Loan
Agreement.



--------------------------------------------------------------------------------

ACIN LLC DEEPWATER TRANSPORTATION LLC GATLING MINERAL, LLC HOD LLC INDEPENDENCE
LAND COMPANY, LLC LITTLE RIVER TRANSPORT, LLC RIVERVISTA MINING, LLC SHEPARD
BOONE COAL COMPANY LLC WBRD LLC WILLIAMSON TRANSPORT, LLC WPP LLC NRP TRONA LLC
as Guarantors By: NRP (Operating) LLC, as sole Member of each of the above named
Grantors By:

/s/ Craig W. Nunez

Name: Craig W. Nunez Title: Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

WINN MARINE, LLC MCINTOSH CONSTRUCTION COMPANY, LLC SOUTHERN AGGREGATES, LLC
WINN MATERIALS OF KENTUCKY LLC LAUREL AGGREGATES OF DELAWARE, LLC UTICA
RESOURCES LLC LAUREL AGGREGATES TERMINAL SERVICES OF DELAWARE, LLC LAUREL
AGGREGATES OF PA, LLC WINN MATERIALS, LLC MCASPHALT, LLC as Guarantors (each a
Delaware limited liability company) By: VantaCore Partners LLC, as the Sole
Member of each of the above named entities By: NRP (Operating) LLC, as the Sole
member of VantaCore Partners LLC By:

/s/ Craig W. Nunez

Name: Craig W. Nunez Title: Chief Financial Officer and Treasurer VANTACORE
PARTNERS LLC as Guarantor By: NRP (Operating) LLC, as the Sole Member of
VantaCore Partners LLC By:

/s/ Craig W. Nunez

Name: Craig W. Nunez Title: Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A., a national banking association as Administrative Agent By:

/s/ Christopher Wood

Name: Christopher Wood Title: Managing Director & Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Citibank, N.A. By:

/s/ John Tucker

Name: John Tucker Title: Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Bank of America, N.A. By:

/s/ Adam C. Rose

Name: Adam C Rose Title: Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Branch Banking and Trust Company By:

/s/ Troy Weaver

Name: Troy Weaver Title: Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Amegy Bank National Association as Lender By:

/s/ G. Scott Collins

Name: G. Scott Collins Title: Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Compass Bank By:

/s/ Les Werme

Name: Les Werme Title: Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

The Huntington National Bank By:

/s/ Joshua D. Elsea

Name: Joshua D. Elsea Title: Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

MUFG Union Bank, N.A. By:

/s/ Eric Otieno

Name: Eric Oteino Title: Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association By:

/s/ James Huffman

Name: James Huffman Title: Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Comerica Bank By:

/s/ Jeffery Treadway

Name: Jeffery Treadway Title: Senior Vice President

 

Signature Page to Second Amendment